PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 
Filing Date: 12 Feb 2019
Appellant(s): The Lee Company



__________________
David Arnold
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant’s invention is a dual system pump that, in operation, provides continuous flow of a fluid to an end user.  Spec. 1.  To accomplish this, Appellant changes the speed of the pump as well as its timing to stop and supply fluid.  Prior to the pump fully evacuating the fluid, the second pump is started.  Appellant also controls fluid supply by the second pump by changing the speed and the timing to stop and supply fluid.  As a result, the fluid delivery to an end user overlap.    
Appellant argues that the Examiner improperly uses the “obvious to try” rational to reject independent claims 1 and 15.  App. Br. 8–9.  The Appellant argues that the “obvious to try” rationale must have “a finite number of identified, predictable solutions, with a reasonable expectation of success.”  App. Br. 8–9.  Appellant further argues that the Examiner only lists three potential options to control the dual pump system.  App. Br. 8.  The Appellant then identifies fifteen (15) potential control options of the dual pump system.  App. Br. 8–9.  The Appellant also argues that this list of fifteen (15) potential control options is substantial and requires extensive experimentation to have the arrangement claimed by Appellant.  App. Br. 8–9.  
The Examiner disagrees.  Appellant provides fifteen (15) control options.  Fifteen (15) is a finite number.  Additionally, Appellant does not provide any evidence to support Appellant’s argument that extensive experimentation is required.  Therefore, it is proper to use the “obvious to try” rational to reject the limitations in independent claims 1 and 15.  
Applicant argues that the Examiner “predicates the obviousness rejection on the conclusory statement” as it relates to the speed configurations in the limitations found in independent claims 1 and 15.  App. Br. 9.  Examiner disagrees.  As stated in the aforementioned response, it is “obvious to try” one of the fifteen (15) speed configurations.  Because the claim limitations of independent claims 1 and 15 are one of the fifteen (15) speed configuration, the statement is not conclusory.
Appellant further argues that Tokuo is used to “justify the obvious rejection and does not overcome the deficiencies of Cardelius.  App. Br. 9–10.  The Examiner disagrees.  Tokuo is not used to address the “obvious to try” rationale rejection.  Tokuo is used to teach the wait and holding positions of the pump.  Final. 5–6.  
Additionally, the Examiner properly applied U.S.C. 103 using Tokuo to modify Cardelius to reject the limitations of independent claims 1 and 15.  When determining obviousness there must be a teaching suggestion or motivation.  Here, Tokuo teaches that pausing and holding the operation of pumps accounts for any fluctuations of flow rate.  Final. 5–6.  The motivation to pause and hold the pumps is to provide fluid delivery accuracy to ensure smooth and consistent flow.  Therefore, it is obvious to modify Cardelius with Tokuo because Tokuo teaches pausing and holding the pumps and also teaches a motivation to combine.
Appellant also argues that the Examiner’s rejection of the limitations in independent claims 1 and 15 “fails to provide a nexus between the wait modes of both the first and second pumps.”  App. Br. 10.  Appellant argues that Cardelius does not “explicitly state the relationship between the aspirate and dispense rates of the two pumps.”  App. Br. 10.  The Examiner disagrees. Cardelius teaches each of the pumps aspirating and dispensing in relation to one another “[w]hen the pumping piston of said activated pump unit has reached a second position, selecting the other pump unit. . . and initiating emptying of the corresponding pumping chamber by activating the actuator of said other pump.  Cardelius, Para. 54.  Emphasis added.  Tokuo is used to modify Cardelius to address the holding times.  Final. 5–6.  The combination of Cardelius and Tokuo teaches “a nexus between the wait modes of both the first and second pumps.”  Additionally, Appellant’s argument that “fails to provide a nexus between the wait modes of both the first and second pumps” is not in the claimed language.  Therefore, the Cardelius– Tokuo combination does teach “a nexus between the wait modes of both the first and second pumps.” 
Appellant also argues that changing speeds of Cardelius' pumps changes the principle operation.  App. Br. 11.  The Examiner disagrees.  Appellant’s statement is conclusory, with no information provided to support this argument.  Even if Appellant’s statement was not conclusory, Cardelius’ invention has a “determined value dependent on the position [that] may also be a measurement of, a calculation of or a conversion to the acceleration of a pumping piston in a pump unit, whereby the means for regulating the flow of the fluids may be used to control the ramping of the flow, increasing or decreasing the flow velocity from said pump unit.”  Cardelius, Para. 8.  Here, Cardelius states that velocity is used to control the regulation of the fluid.  Additionally, Cardelius states “[p]roblems within the pump arrangement may be detected by variations in velocity between pumping pistons in different pump units, by variations in the cycle time of different pump units or by variations in the velocity of a pumping piston in a pump unit during filling or emptying the pumping chamber.”  Cardelius, Para. 8.  Here, the invention of Cardelius adjusts the velocity to account for any flow inconsistencies.  Therefore, it is obvious that changing the speeds of Cardelius is not contrary to its principle operation.    
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Angelisa L. Hicks/
Primary Examiner, Art Unit 3753
Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753        
                                                                                                                                                                                                /ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.